DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20080032646 A1) in view of Khatri (US 20100144290 A1).
For claim 1, Huang discloses (Abstract, figure 10) an electronic device comprising: a mixer module (figure 10, [0066]) comprising: 
a voltage/current transconductor stage including first transistors (figure 10, [0049] transistors 100 and 100’); and 
a mixing stage connected to the voltage/current transconductor stage, the mixing stage comprising: second transistors (figure 10, [0066], transistors M41-M44); and 
a calibration input connected to gates of the second transistors and configured to receive an adjustable calibration voltage (figure 10, [0071], [0072], control input 900-900'), wherein sources of the first transistors are directly connected to a cold power supply point ([0056], figure 10, sources of transistors 100 and 100’ are directly connected to ground).  
Huang fails to mention a resistive degeneration circuit connected to sources of the second transistors. 
In the same field of endeavor, Khatri discloses a mixer module including a resistive degeneration circuit connected to sources of mixing transistors (figure 3, [0031]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Khatri into the art of Huang as to include resistive degeneration to advantageously help to reduce noise.  
For claim 3, Huang in combination with Khatri substantially teaches the limitation in claim 1, Huang discloses wherein the transconductor stage further comprises a first input interface including two first input terminals respectively connected to gates of two first transistors (figure 10, gates of transistors 100 and 100’); and wherein the mixing stage further comprises: a second input interface including two second input terminals respectively connected to the gates of two pairs of second transistors (figure 10, gates of M41-M44); and an output interface including two output terminals, each output terminal being connected to two second transistors belonging to two different pairs (output terminals 600 and 600’).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20080032646 A1) as modified by Khatri (US 20100144290 A1), further in view of Sivonen (US 20200028534 A1). 
For claim 2, Huang in combination with Khatri substantially teaches the limitation in claim 1, but fails to mention wherein the transconductor stage further comprises a current amplifier block connected between gates and drains of the first transistors.
In the same field of endeavor, Sivonen discloses a mixer ([0041], figure 6, mixer 132) and a transconductor stage (circuit 110), wherein the transconductor stage further comprises a current amplifier block (figure 6, the resistor, capacitor and common-gate transistors within circuit 110) connected between gates and drains of first transistors (the transistors receiving V_INP and V_INN within circuit 110).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Sivonen into the art of Huang as modified by Khatri as to alternatively further buffer input signals to desired level for mixing.  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20080032646 A1) as modified by Khatri (US 20100144290 A1), further in view of Fransis (US 6564045 B1). 
For claim 4, Huang in combination with Khatri substantially teaches the limitation in claim 3, but fails to mention wherein the two first input terminals are configured to respectively receive two first signals having sinusoidal shapes offset by 180°, wherein the two second input terminals are configured to respectively receive two second signals having sinusoidal shapes offset by 180°, and wherein the two second signals are either identical to the two first signals or offset by 90° with respect to the two first signals. 
Fransis discloses (Abstract, figure 2, column 6 line 53-column 7 line 28; column 8 line 66-column 9 line 40) a mixer module for frequency conversion, including two first input terminals are configured to respectively receive two first signals having sinusoidal shapes offset by 180° (column 6 line 66-column 7 line 8; figure 2, two I-phase inputs of mixer 206), wherein two second input terminals are configured to respectively receive two second signals having sinusoidal shapes offset by 180° (two Q-phase inputs of mixer 206), and wherein the two second signals are either identical to the two first signals or offset by 90° with respect to the two first signals (I and Q offset by 90 degree). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Fransis into the art of Huang as modified by Khatri as to extend the beneficial mixing features to frequency multiplication application.  
For claim 5, Huang in combination with Khatri and Fransis substantially teaches the limitation in claim 4, Fransis further discloses (figure 2, column 6 line 53-column 7 line 28; column 8 line 66-column 9 line 40) further comprising: a signal generator having two first generation terminals configured to generate two first sinusoidal signals offset by 180° (column 6 line 66-column 7 line 8; positive and negative Q signals) and two second generation terminals configured to generate two first cosinusoidal signals offset by 180° (column 6 line 66-column 7 line 8; positive and negative I signals), the first sinusoidal and first cosinusoidal signals having a same initial frequency (I and Q offset by 90 degrees); 
a first mixer module, including two first input terminals and two second input terminals respectively connected to the two first generation terminals (figure 2, mixer 202); 
a second mixer module, including two first input terminals and two second input terminals respectively connected to the two second generation terminals (figure 2, mixer 204); 
wherein the two output terminals of the first mixer module (202) are respectively connected to two opposite output terminals of the second mixer module (204), thereby forming two first output nodes configured to generate two second cosinusoidal signals offset by 180° having a frequency double the initial frequency (figure 2, positive and negative I outputs of 210); 
a third mixer module, including two first input terminals respectively connected to the two first generation terminals, and two second input terminals respectively connected to the two second generation terminals (figure 2, mixer 206); and 
a fourth mixer module, including two first input terminals respectively connected to the two second generation terminals, and two second input terminals respectively connected to the two first generation terminals (figure 2, mixer 208); wherein two output terminals of the third mixer module are respectively connected to two homologous output terminals of the fourth mixer module, thereby forming two second output nodes configured to generate two second sinusoidal signals offset by 180° having a frequency double the initial frequency (figure 2: frequency doubler, positive and negative Q outputs of 212).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Fransis into the art of Huang as modified by Khatri and Fransis as to extend the beneficial mixing features to frequency multiplication application.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20080032646 A1) as modified by Khatri (US 20100144290 A1) and Fransis (US 6564045 B1), further in view of Dosanjh (US 20060246861 A1).     
For claim 6, Huang in combination with Khatri and Fransis substantially teaches the limitation in claim 5, Fransis further discloses wherein the signal generator comprises: a signal source configured to generate an initial signal having a sinusoidal shape having the initial frequency (figure 1 signal source 102; figure 4a signal source 618, 620). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Fransis into the art of Huang as modified by Khatri and Fransis as to generate an initial signal having a sinusoidal shape as an alternative embodiment.  
Huang in combination with Khatri and Fransis fails to mention a polyphase filter connected between an output of the signal source and the first and second generation terminals; and wherein the electronic device further comprises a voltage-amplification circuit connected between each second terminal of each mixer module and the corresponding generation terminal.  
Dosanjh discloses a LO generator comprising a signal source (figure 11), a polyphase filter ([0130]: polyphase filter 132) connected between an output of the signal source and first and second generation terminals; and wherein the electronic device further comprises a voltage-amplification circuit (figures 11-12, amplifier 134, 135) connected between each second terminal of each mixer module (figure 11, mixer 136) and the corresponding generation terminal.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Dosanjh into the art of Huang as modified by Khatri and Fransis as to improve I and Q signals strength level.   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20080032646 A1) as modified by Khatri (US 20100144290 A1) and Fransis (US 6564045 B1), further in view of Choksi (US 20090154595 A1). 
For claim 7, Huang in combination with Khatri and Fransis substantially teaches the limitation in claim 5, but fails to mention further comprising a calibration circuit configured to adjust the calibration voltage according to a phase shift between the second sinusoidal and second cosinusoidal signals generated at the first and second output nodes.
In the same field of endeavor, Choksi discloses a mixer including a calibration circuit configured to adjust the calibration voltage according to a phase shift between a sinusoidal and a cosinusoidal signals (I and Q) generated at a first and second output nodes (Abstract, [0065]-[0068], figures 3A, 3B and 6).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Choksi into the art of Huang as modified by Khatri and Fransis as to improve I and Q signals balance.   

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20080032646 A1) as modified by Khatri (US 20100144290 A1) and Fransis (US 6564045 B1), further in view of Syed (US 10291183 B1).  
For claim 8, Huang in combination with Khatri and Fransis substantially teaches the limitation in claim 5, but fails to mention wherein the initial frequency is greater than or equal to 10 GHz. 
This teaching is disclosed by Syed (figure 8, column 7 line 24-column 8 line 21, DCO 825 may provide a 14 GHz signal).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Syed into the art of Huang as modified by Khatri and Fransis as to extend application to 5G frequency band including 28 GHz band.   
For claim 9, Huang in combination with Khatri, Fransis and Syed substantially teaches the limitation in claim 8, Syed further discloses wherein the initial frequency is equal to 14 GHz (Syed: column 7 line 24-column 8 line 21, DCO 825 may provide a 14 GHz signal).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Syed into the art of Huang as modified by Khatri, Fransis and Syed as to extend application to 5G frequency band including 28 GHz band.   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fransis (US 6564045 B1) in view of Soltanian (US 20120120992 A1).    
For claim 10, Fransis discloses (figures 2 and 5: frequency doubler; column 1 lines 5-25; column 6 line 53-column 7 line 28; column 8 line 66-column 9 line 40) a communication apparatus comprising: 
a signal generator having two first generation terminals configured to generate two first sinusoidal signals offset by 180° (positive and negative Q signals) and two second generation terminals configured to generate two first cosinusoidal signals offset by 180° (positive and negative I signals), the first sinusoidal and first cosinusoidal signals having a same initial frequency (figure 2, column 6 line 53-column 7 line 28); 
a first mixer module (figure 2, mixer 202), including two first input terminals and two second input terminals respectively connected to the two first generation terminals; 
a second mixer module (figure 2, mixer 204), including two first input terminals and two second input terminals respectively connected to the two second generation terminals; wherein two output terminals of the first mixer module are respectively connected to two opposite output terminals of the second mixer module, thereby forming two first output nodes configured to generate two second cosinusoidal signals offset by 180° having a frequency double the initial frequency (figure 2, positive and negative I outputs of 210); 
a third mixer module (figure 2, mixer 206), including two first input terminals respectively connected to the two first generation terminals, and two second input terminals respectively connected to the two second generation terminals; 
a fourth mixer module (figure 2, mixer 208), including two first input terminals respectively connected to the two second generation terminals, and two second input terminals respectively connected to the two first generation terminals; wherein two output terminals of the third mixer module are respectively connected to two homologous output terminals of the fourth mixer module, thereby forming two second output nodes configured to generate two second sinusoidal signals offset by 180° having a frequency double the initial frequency (figure 2: frequency doubler, positive and negative Q outputs of 212); 
a reception chain (column 1 lines 5-25); and an emission chain (column 4 lines 38-40, for use in transmitter),
wherein the reception chain is configured to receive, from the first and second output nodes, the second sinusoidal and second cosinusoidal signals forming two components offset by 90° of a frequency transposition signal (figures 2 and 5: frequency doubler outputs I and Q signals for frequency down-conversion in the reception chain; figure 5 steps 412, 414 and 422).  
Fransis fails to mention the reception chain and the emission chain are configured to receive the sinusoidal and cosinusoidal signals from the same first and second output nodes.  
In the same field of endeavor, Soltanian discloses a transceiver comprising a reception chain and an emission chain, wherein the reception chain and the emission chain are configured to receive LO signals from output nodes of a LO generator (figures 4 and 5, LO signals 160 are shared by 5.0GHz RX (LO4) and 5.0GHz TX (LO2)). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Soltanian into the art of Fransis as to share LO signals in reception and transmission for reducing circuitry components.  

Claims 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fransis (US 6564045 B1) as modified by Soltanian (US 20120120992 A1), further in view of Syed (US 10291183 B1). 
For claim 11, Fransis in combination with Soltanian substantially teaches the limitation in claim 10, but fails to mention it’s configured to operate in a fifth generation (5G) frequency band. 
This teaching is disclosed by Syed (figure 8, column 3 line 63-column 4 line 11, column 7 line 24-column 8 line 21).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Syed into the art of Fransis as modified by Soltanian as to extend application to 5G frequency band.   
For claim 12, Fransis in combination with Soltanian substantially teaches the limitation in claim 10, but fails to mention wherein the frequency transposition signal is 28 GHz.
This teaching is disclosed by Syed (figure 8, column 7 line 24-column 8 line 21).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Syed into the art of Fransis as modified by Soltanian as to extend application to 5G frequency band including 28 GHz band.   
For claim 15, Fransis in combination with Soltanian substantially teaches the limitation in claim 10, but fails to mention wherein the initial frequency is greater than or equal to 10 GHz.
This teaching is disclosed by Syed (figure 8, column 7 line 24-column 8 line 21, DCO 825 may provide a 14 GHz signal).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Syed into the art of Fransis as modified by Soltanian as to extend application to 5G frequency band including 28 GHz band.   
For claim 16, Fransis in combination with Soltanian and Syed substantially teaches the limitation in claim 15, Syed further discloses wherein the initial frequency is equal to 14 GHz (Syed: figure 8, column 7 line 24-column 8 line 21, DCO 825 may provide a 14 GHz signal).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Syed into the art of Fransis as modified by Soltanian and Syed as to extend application to 5G frequency band including 28 GHz band.   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fransis (US 6564045 B1) as modified by Soltanian (US 20120120992 A1), further in view of Dosanjh (US 20060246861 A1).  
For claim 13, Fransis in combination with Soltanian substantially teaches the limitation in claim 10, Fransis further discloses wherein the signal generator comprises: a signal source configured to generate an initial signal having a sinusoidal shape having the initial frequency (figure 1 signal source 102; figure 4a signal source 618, 620). 
But fails to mention a polyphase filter connected between an output of the signal source and the first and second generation terminals; and wherein the communication apparatus further comprises a voltage-amplification circuit connected between each second terminal of each mixer module and the corresponding generation terminal.
Dosanjh discloses a LO generator comprising a signal source (figure 11), a polyphase filter ([0130]: polyphase filter 132) connected between an output of the signal source and first and second generation terminals; and wherein the communication apparatus further comprises a voltage-amplification circuit (figures 11-12, amplifier 134, 135) connected between each second terminal of each mixer module (figure 11, mixer 136) and the corresponding generation terminal.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Dosanjh into the art of Fransis as modified by Soltanian as to improve I and Q signals strength level.   

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fransis (US 6564045 B1) as modified by Soltanian (US 20120120992 A1), further in view of Choksi (US 20090154595 A1).   
For claim 14, Fransis in combination with Soltanian substantially teaches the limitation in claim 10, but fails to mention further comprising a calibration circuit configured to adjust a calibration voltage for the mixer modules according to a phase shift between the second sinusoidal and second cosinusoidal signals generated at the first and second output nodes.  
In the same field of endeavor, Choksi discloses a mixer including a calibration circuit configured to adjust a calibration voltage for mixer modules according to a phase shift between a second sinusoidal and second cosinusoidal signals (I and Q) generated at a first and second output nodes (Abstract, [0065]-[0068], figures 3A, 3B and 6).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Choksi into the art of Fransis as modified by Soltanian as to improve I and Q signals balance.   

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fransis (US 6564045 B1) as modified by Soltanian (US 20120120992 A1), further in view of Huang (US 20080032646 A1) and Khatri (US 20100144290 A1).   
For claim 17, Fransis in combination with Soltanian substantially teaches the limitation in claim 10, Fransis further discloses wherein each mixer module comprises: a voltage/current transconductor stage including first transistors (figure 3, stage 300, 302); and a mixing stage (figure 3, stage 202, 204, 206, 208) connected to the voltage/current transconductor stage, the mixing stage comprising: second transistors (figure 3).  
But fails to mention the mixing stage comprising: a resistive degeneration circuit connected to sources of the second transistors; and a calibration input connected to gates of the second transistors and configured to receive an adjustable calibration voltage, wherein sources of the first transistors are directly connected to a cold power supply point. 
Huang discloses (Abstract, figure 10) an electronic device comprising: a mixer module (figure 10, [0066]) comprising: a voltage/current transconductor stage including first transistors (figure 10, [0049] transistors 100 and 100’); and a mixing stage connected to the voltage/current transconductor stage, the mixing stage comprising: second transistors (figure 10, [0066], transistors M41-M44); and a calibration input connected to gates of the second transistors and configured to receive an adjustable calibration voltage (figure 10, [0071], [0072], control input 900-900'), wherein sources of the first transistors are directly connected to a cold power supply point ([0056], figure 10, sources of transistors 100 and 100’ are directly connected to ground).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Huang into the art of Fransis as modified by Soltanian as to improve mixing output stability by time alignment.  
Fransis in combination with Soltanian and Huang fails to mention a resistive degeneration circuit connected to sources of the second transistors. 
In the same field of endeavor, Khatri discloses a mixer module including a resistive degeneration circuit connected to sources of mixing transistors (figure 3, [0031]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Khatri into the art of Fransis as modified by Soltanian and Huang as to include resistive degeneration to advantageously help to reduce noise.  
For claim 19, Fransis in combination with Soltanian, Huang and Khatri substantially teaches the limitation in claim 17, Fransis further discloses wherein the transconductor stage further comprises a first input interface including two first input terminals respectively connected to gates of two first transistors (figure 3, transconductor stage 300, 302); and wherein the mixing stage further comprises: a second input interface including two second input terminals respectively connected to the gates of two pairs of second transistors (figure 3, mixing stage 202); and an output interface including two output terminals, each output terminal being connected to two second transistors belonging to two different pairs (figure 3, mixing stage 202).
For claim 20, Fransis in combination with Soltanian, Huang and Khatri substantially teaches the limitation in claim 19, Fransis further discloses (column 6 line 53-column 7 line 28; column 8 line 66-column 9 line 40) wherein the two first input terminals are configured to respectively receive two first signals having sinusoidal shapes offset by 180° (column 6 line 66-column 7 line 8; figure 2, two I-phase inputs of mixer 206), wherein the two second input terminals are configured to respectively receive two second signals having sinusoidal shapes offset by 180° (two Q-phase inputs of mixer 206), and wherein the two second signals are either identical to the two first signals or offset by 90° with respect to the two first signals (I and Q offset by 90 degree). 
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fransis (US 6564045 B1) as modified by Soltanian (US 20120120992 A1), Huang (US 20080032646 A1) and Khatri (US 20100144290 A1), further in view of Sivonen (US 20200028534 A1). 
For claim 18, Fransis in combination with Soltanian, Huang and Khatri substantially teaches the limitation in claim 17, but fails to mention wherein the transconductor stage further comprises a current amplifier block connected between gates and drains of the first transistors. 
In the same field of endeavor, Sivonen discloses a mixer ([0041], figure 6, mixer 132) and a transconductance (circuit 110), wherein the transconductor stage further comprises a current amplifier block (figure 6, the resistor, capacitor and common-gate transistors within circuit 110) connected between gates and drains of first transistors (the transistors receiving V_INP and V_INN within circuit 110).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Sivonen into the art of Fransis as modified by Soltanian, Huang and Khatri as to alternatively further buffer input signals to desired level for mixing.  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
June 13, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643